EXHIBIT 10.2

FIRST AMENDMENT TO AMENDED AND RESTATED

MASTER DISBURSEMENT AGREEMENT

THIS FIRST AMENDMENT TO AMENDED AND RESTATED MASTER DISBURSEMENT AGREEMENT (this
“Amendment”) is made and entered into as of October 31, 2007, by and among WYNN
LAS VEGAS, LLC, a Nevada limited liability company (the “Company”), DEUTSCHE
BANK TRUST COMPANY AMERICAS, as the Bank Agent (the “Bank Agent”), and DEUTSCHE
BANK TRUST COMPANY AMERICAS, as the Disbursement Agent (the “Disbursement
Agent”), with respect to the following:

Recitals

A. Disbursement Agreement. The undersigned are parties to that certain Amended
and Restated Master Disbursement Agreement, dated as of October 25, 2007 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Disbursement Agreement”), among the Company, the Bank Agent and the
Disbursement Agent. Capitalized terms used but not otherwise defined herein
shall have the meanings given in the Disbursement Agreement.

B. Amendment. The undersigned desire to amend the Disbursement Agreement to
reflect certain agreements of the parties hereto, all as more particularly set
forth herein.

Agreement

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the undersigned agree as follows:

1. AMENDMENTS.

a. Exhibit A to the Disbursement Agreement is hereby amended by adding the
following definition in appropriate alphabetical order:

““Additional 2014 Notes” means the Additional Notes (as defined in the 2014
Notes Indenture).”

b. Exhibit A to the Disbursement Agreement is hereby amended by deleting the
definition of “2014 Notes” in its entirety and replacing it with the following:

““2014 Notes” means, the 6-5/8% Mortgage Notes due 2014 issued by the Company
and Capital Corp. pursuant to the 2014 Notes Indenture (including any Additional
2014 Notes) and any exchange notes related thereto as contemplated by the 2014
Notes Indenture.”



--------------------------------------------------------------------------------

c. Exhibit P to the Disbursement Agreement, and all references thereto in the
Disbursement Agreement, are hereby deleted in their entirety.

d. Section 5.13 of the Disbursement Agreement is hereby amended by replacing the
words “and programs listed on Exhibit P” where such words appear therein with
the words “and coverages required to be maintained under Section 6.5(d) of the
Bank Credit Agreement”.

2. MISCELLANEOUS. Except as set forth in this Amendment, all other terms and
provisions of the Disbursement Agreement remain unmodified and in full force and
effect. This Amendment shall be construed and enforced in accordance with the
laws of the State of New York. In the event that any term or provision contained
herein is held to be invalid, void or otherwise unenforceable by any court of
competent jurisdiction, the fact that such term or provision is invalid, void or
otherwise unenforceable shall in no way affect the validity or enforceability of
any other term or provision contained herein. This Amendment may be executed in
any number of counterparts and when signed by all of the parties hereto shall
constitute a single binding agreement. Delivery of an executed counterpart
hereof by facsimile transmission shall be effective as delivery of a manually
executed counterpart.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first written above.

 

COMPANY:

WYNN LAS VEGAS, LLC,

a Nevada limited liability company

By:  

Wynn Resorts Holdings, LLC,

a Nevada limited liability company,

its sole member

  By:  

Wynn Resorts, Limited,

a Nevada corporation,

its sole member

    By:   /s/ Marc D. Schorr     Name:   Marc D. Schorr     Title:   Chief
Operating Officer

[Signature Page to First Amendment to

Amended and Restated Master Disbursement Agreement]



--------------------------------------------------------------------------------

BANK AGENT:

 

DEUTSCHE BANK TRUST COMPANY AMERICAS

By:   /s/ Mary Kay Coyle Name:   Mary Kay Coyle Title:   Managing Director By:  
/s/ JT Coe Name:   JT Coe Title:   Managing Director

DISBURSEMENT AGENT:

 

DEUTSCHE BANK TRUST COMPANY AMERICAS

By:   /s/ Mary Kay Coyle Name:   Mary Kay Coyle Title:   Managing Director By:  
/s/ JT Coe Name:   JT Coe Title:   Managing Director

[Signature Page to First Amendment to

Amended and Restated Master Disbursement Agreement]